United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3331
                                   ___________

Norman Banks,                           *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
AmerenUE,                               *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: February 7, 2002
                              Filed: February 14, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Norman Banks brought this action against AmerenUE, his former employer,
claiming he was denied a promotion and was harassed because of his race and age,
in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,
and the Age Discrimination in Employment Act, 29 U.S.C. § 632, et seq. The district
court1 denied Banks’s post-discovery motion to amend his complaint to include
claims under 42 U.S.C. § 1981, and granted AmerenUE summary judgment. Banks
appeals. After careful review of the record, we affirm.

      1
       The HONORABLE JEAN C. HAMILTON, Chief Judge, United States
District Court for the Eastern District of Missouri.
       The district court did not abuse its discretion in denying Banks’s belated
motion to amend to include claims which he could have raised earlier, and which
would have required additional discovery. See Bell v. Allstate Life Ins. Co., 160 F.3d
452, 454-55 (8th Cir. 1998). We further conclude that Banks failed to establish a
prima facie case of age or race discrimination because he did not show he was
qualified for the promotion, see Dotson v. Delta Consol. Indus., Inc., 251 F.3d 780,
781 (8th Cir. 2001); and that he did not show the alleged harassment was severe and
pervasive or based upon his race or age, see Bradley v. Widnall, 232 F.3d 626, 631-
32 (8th Cir. 2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-